Ames, J.
The description contained in this policy was literally applicable to property belonging to the plaintiffs. When the policy was issued they were the owners of wood cut and piled at various places along the line of their road. If any of this property had been lost by fire during the year, they could have claimed indemnity of the defendants. The fact that they had no logs at that time was immaterial. The policy looked to the future, and a state of things might arise in which it would be proper to have it include logs as well as other descriptions of property.
There is nothing on the face of the policy to indicate that it was intended to cover anything more than the plaintiffs’ own property. Prima facie they were insured as owners simply. It is true that railroad corporations are responsible for damage by fires kindled by their locomotive engines, and that to enable them to protect themselves against that risk, they are held to have an insurable interest in the property of others exposed to danger from that cause. But this special and contingent interest in such property is a different thing from the interest of an owner. Whether it can be insured in the same form of words as if the assured party were the exclusive owner, it is not necessary at present to decide. But when the assured is the owner of property such as is described in the contract, we must assume, in the absence of any indication to the contrary, that he was insured as the owner of that property. If the parties meant anything more than that by the contract, they should have expressed their intention in appropriate language. We see no ground for holding that the policy was meant to cover two kinds of risk differing so widely from each other, and we think it should be limited to that which naturally and obviously comes within its terms.

Judgment for defendants.